Citation Nr: 1600642	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-24 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disability.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from June 1987 to June 1990 and had additional service with the Air Force, to include from March 1991 to September 1992.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, February 2014, August 2014, and August 2015, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.


FINDING OF FACT

Hypertension was not manifested during service or to a compensable degree within the first year after discharge from service, and was not caused or aggravated by the service-connected right knee disability.


CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2009.  The case was readjudicated in November 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are post service treatment records and VA examination reports.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA examinations have been conducted, VA opinions and updated VA treatment records were obtained, and the Veteran's periods of active service have been verified.  Additionally, by letter dated in October 2015 the Agency of Original Jurisdiction asked the Veteran to submit medical records or to complete an authorization form to permit VA to request treatment records from a private physician.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it   in those circumstances where he may or should have information that is essential   in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further  action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II. Service Connection

The Veteran seeks service connection for hypertension, which he asserts is related to his service-connected right knee disability.

The Board notes that, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R.     § 4.104, Diagnostic Code 7101, Note 1 (2015).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during      the course of the appeal with hypertension.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.  After review of the record, the Board finds that service connection for hypertension is not warranted.  While the Veteran does have a diagnosis of hypertension, the preponderance of the probative evidence indicates that it is not related to service or to his service-connected right knee disability.

Service treatment records are negative for diagnosis of or treatment for hypertension.  The Veteran had a blood pressure reading of 140/84 on his June 1986 entrance examination.  During a July 1989 visit for a complaint of wrist pain, a reading of 140/90 was entered.  On the June 1990 separation examination, the Veteran's blood pressure was 112/76.  

Following his discharge in June 1990, an August 1990 VA examination recorded a blood pressure reading of 100/80.  An October 1990 examination for national guard enlistment revealed a blood pressure reading of 130/80.  On the report of medical history in conjunction with the October 1990 examination, the Veteran denied experiencing high blood pressure.  A separation examination was not conducted   for the Veteran's period of service from March 1991 to September 1992.  

Additionally, post-service treatment records do not show hypertension until over a decade after service.  The earliest mention of hypertension in the medical records is a notation indicating that the Veteran's hypertension was diagnosed in July 2005.  Thus, the evidence does not show the Veteran was diagnosed with hypertension during active service or within one year of separation from such service.  

Significantly, the competent and probative medical evidence does not support a link between the Veteran's hypertension and service or his service-connected right knee disability.  On this point, the most probative medical evidence is against the claim.   In this regard, the Veteran underwent a VA examination by a physician in October 2015.  During the examination, the Veteran stated that he began his treatment for hypertension in 2000 when he was prescribed Exforge by a private physician.  The examiner noted that the Veteran's hypertension was not diagnosed until July 2005, nearly 13 years after active service.  He also noted that the STRs did not reflect three or more elevated blood pressure readings performed on different days.  The examiner opined that the July 1989 reading was not a reliable indicator of sustained blood pressure elevation or hypertension because the reading was taken in conjunction   with a wrist injury and that the pain from the injury could cause a transient increase in blood pressure, but not sustained blood pressure elevation or hypertension.  

Addressing the Veteran's claim for service-connection on a secondary basis, the examiner stated that medical literature fails to show that knee injuries or meniscus or cruciate ligament tears either cause or aggravate hypertension.  Finally, the examiner observed that while the Veteran stated that he was treated with Exforge in 2000, that medication was first released to the market in 2007.  As the October 2015 opinion  was based upon examination of the Veteran, a review of the Veteran's claims file    and medical records, and was supported by an adequate rationale with consideration of medical literature, it is considered highly probative.  Significantly, there is no competent medical opinion to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Indeed, the only other medical opinion of record was from another VA examiner, who also opined that the Veteran's hypertension was not related to service or service-connected right knee disability. 

The Board acknowledges the Veteran's belief that his hypertension is related to service and/or his service-connected right knee disability.  However, as a lay  person, he has not shown that he has specialized training sufficient to render such  an opinion on the cause of his hypertension.  See Jandreau v. Nicholson, 492       F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.       The Board finds the opinion of the October 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the Veteran's assertion that he received treatment for hypertension beginning in 2000.  However, as noted previously, the Veteran did  not respond to the request to submit private medical records or complete an authorization form to permit VA to request private treatment records.  In consideration of the medical evidence of record, including the July 2005 notation  of a hypertension diagnosis in VA treatment records and the October 2015 VA examiner's statement that Exforge was not available until 2007, the Board finds  that the most probative evidence reflects that the Veteran's hypertension was first noted in 2005.  Regardless of whether the condition was first diagnosed in 2005 or 2000 as alleged, the preponderance of the probative evidence still indicates that hypertension did not arise in service or within one year after discharge, and is not related to service or to the service-connected right knee disability.  Accordingly,  the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


